DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita et al. (US 2009/0035424, hereinafter ‘Mita’) in view of Thomas et al. (US 2010/0266732, hereinafter ‘Thomas’) and Toyoshima et al. (US 2019/0193904, hereinafter ‘Toyoshima’).
Mita discloses a bag having a storage section, comprising: laminated bodies that include a sealant film positioned on an inner surface of the bag and at least one plastic film positioned on an outer surface side of the sealant film (para 0018); and a seal section where inner surfaces of one pair of laminated bodies are joined together (205, 206, 207), wherein the seal section has an outer edge seal part that is positioned along an outer edge of the bag (see Fig. 15A), and a steam-releasing seal part (209) that is positioned closer to a center point side of the storage section than the outer edge seal part and that peels off due to an increase in pressure in the storage section, the outer edge seal part includes a lower seal section that extends over a lower portion of the bag, a first side seal section that extends along a first side portion of the bag and a second side seal section that extends along a second side portion of the bag (see Fig. 15A), the steam releasing seal part has a shape that protrudes from the first side seal section toward the inside of the bag (see Fig. 15A); except does not expressly disclose the non-seal section or the sealant film comprises a propylene/ethylene block copolymer.
However, Thomas teaches a similar steam-venting packaging wherein the different embodiments can alternatively have non-seal sections (see Fig. 10) or seal sections (see Fig. 12) between the seam-venting aperture and the outer edge of the packaging.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to provide the venting mechanism taught by Mita with a non-seal section as taught by Thomas, in light of Thomas teaching the equivalence thereof (see Figs. 6, 8, 10, 12).
When viewed in combination, Mita as modified above results in a device wherein the bag comprises a non-seal section that is isolated from the storage section by the steam-releasing seal part and extends to the outer edge of the first side portion as claimed.
Further, Toyoshima teaches constructing film packaging material with a sealant layer comprising polyethylene and 51% by mass or more of propylene/ethylene block copolymer having a thickness of 100 µm (para 0026, 0027) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the film taught by Mita as modified above with the sealant layer material and thickness taught by Toyoshima, in order to maintain the strength of the container as taught by Suzuki (abstract, para 0036).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sealant layer out of a propylene/ethylene block copolymer as taught by Suzuki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding the newly added limitations of claim 1, Mita as modified above discloses a distance H1 from the upper seal section to a center point of the storage section (Mita r1B) and a distance H2 being the shortest distance from the steam releasing seal part to the center point of the storage section (r2) and further discloses H1 being greater than H2, except does not expressly disclose the ratio of H1 to H2 being between 1.04 and 1.12 as claimed.
However, the claimed H1:H2 ratio is readily achievable via the Mita as modified above packaging simply by making the packaging wider. Such a modification would certainly have been well within the level of ordinary skill in the art prior to the invention by applicant as a means to fit more contents in the packaging, or fit the packaging to be manufactured on specific sized machinery.
It would have been an obvious matter of design choice to make the different portions of the packaging bag dimensions of whatever relative sizes were desired including a ratio of H1 to H2 being between 1.04 and 1.12 as claimed, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
	It would have been an obvious matter of design choice to make the different portions of the packaging bag dimensions of whatever relative sizes were desired including a ratio of H1 to H2 being between 1.04 and 1.12 as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the different portions of the packaging bag dimensions of whatever relative sizes were desired including a ratio of H1 to H2 being between 1.04 and 1.12 as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Mita as modified above further discloses the sealant film further comprises an elastomer (Toyoshima para 0042) as claimed.
Regarding claim 21, Mita as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the content of the propylene/ethylene block copolymer in the sealant film is 90% by mass or more, rather disclosing up to 85%.
However it is noted that not only is no criticality to this percentage explained in the specification of the instant application as it is simply listed as an alternative to 80% by mass, but also a slight deviation of Toyoshima by changing the composition by only 5% appears to have been well within the level of ordinary skill in the art prior to the invention by applicant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sealant film with 90% by mass or more of propylene/ethylene block copolymer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, Mita as modified above further results in a device wherein the steam-releasing seal part includes a lower corner where a direction in which the steam-releasing seal part extends change (Mita 220).
Regarding claim 25, Mita as modified above further results in a device wherein a distance from the lower corner to a center point of the storage section is the shortest distance from the steam-releasing seal part to the center point (Mita Fig. 15A; r2).

Claims 3, 4, 6-14, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita et al. (US 2009/0035424, hereinafter ‘Mita’) in view of Thomas et al. (US 2010/0266732, hereinafter ‘Thomas’) and Toyoshima et al. (US 2019/0193904, hereinafter ‘Toyoshima’) as applied to claim 1 above, and further in view of Menning et al. (US 2017/0239921).
Mita as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific elongation percentages of the sealant film as claimed.
However, Menning teaches constructing film layers wherein the tensile elongation in the machine and transverse directions are similar to those claimed (para 0114).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film such that it has a tensile elongation of the sealant film in a machine direction of 800% or more and in a transverse direction of 1050% or more as taught by Menning, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that a product of the tensile elongation (%) of the sealant film in the machine direction and a thickness ( m) of the sealant film is 45,000 or more, and a product of the tensile elongation (%) of the sealant film in the transverse direction and the thickness ( m) of the sealant film is 53,000 or more as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, Mita as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the content of the propylene/ethylene block copolymer in the sealant film is 90% by mass or more, rather disclosing up to 85%.
However it is noted that not only is no criticality to this percentage explained in the specification of the instant application as it is simply listed as an alternative to 80% by mass, but also a slight deviation of Toyoshima by changing the composition by only 5% appears to have been well within the level of ordinary skill in the art prior to the invention by applicant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sealant film with 90% by mass or more of propylene/ethylene block copolymer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 24, Mita as modified above further results in a device wherein the steam-releasing seal part includes a lower corner where a direction in which the steam-releasing seal part extends change (Mita 220).
Regarding claim 26, Mita as modified above further results in a device wherein a distance from the lower corner to a center point of the storage section is the shortest distance from the steam-releasing seal part to the center point (Mita Fig. 15A; r2).


Claims 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita et al. (US 2009/0035424, hereinafter ‘Mita’) in view of Thomas et al. (US 2010/0266732, hereinafter ‘Thomas’) and Toyoshima et al. (US 2019/0193904, hereinafter ‘Toyoshima’) as applied to claims 1 and 5 above, and further in view of Hongou et al. (US 2020/0017276).
Mita as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific steam releasing pressure or seal strength as claimed.
However, Hongou teaches similar packaging wherein the steam release part peels off when the pressure in the storage section is below 130 kPa (para 0068).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that wherein the steam release part peels off when the pressure in the storage section is below 130 kPa as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that the seal section has a seal strength of 40 N or more and 65 N or less at a width of 15 mm at 25°C, and the seal section has a seal strength of 5 N or more and 15 N or less at a width of 15 mm at 1000C as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita et al. (US 2009/0035424, hereinafter ‘Mita’) in view of Thomas et al. (US 2010/0266732, hereinafter ‘Thomas’), Toyoshima et al. (US 2019/0193904, hereinafter ‘Toyoshima’), and Menning et al. (US 2017/0239921) as applied to claims 3 above, and further in view of Hongou et al. (US 2020/0017276).
Mita as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific steam releasing pressure or seal strength as claimed.
However, Hongou teaches similar packaging wherein the steam release part peels off when the pressure in the storage section is below 130 kPa (para 0068).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that wherein the steam release part peels off when the pressure in the storage section is below 130 kPa as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that the seal section has a seal strength of 40 N or more and 65 N or less at a width of 15 mm at 25°C, and the seal section has a seal strength of 5 N or more and 15 N or less at a width of 15 mm at 1000C as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Response to Arguments
8.	Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.
	Applicant argues that in order to modify the Mita bag to meet the claimed H1:H2 ratio, the Mita bag would need to be reconfigured so that the value for the r2 dimension becomes greater and MIta teaches against that.
	This argument has been considered, however is not persuasive in light of paragraphs [0259-0260] of Mita (those noted by applicant) not teaching against increasing the r2 dimension, but rather teaching specifically against increasing the r2 dimension above the r1B dimension. Because the proposed modification set forth in the rejections above conforms to Mita’s teaching of the r2 dimension remaining smaller than the r1B dimension, Mita does not teach away from the proposed modification as argued by applicant and the arguments are not persuasive.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 19, 2022